     Case 2:21-cv-00164-JAM-KJN Document 9 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TONY BLACKMAN,                                     No. 2: 21-cv-0164 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    M. POLLARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 4, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The magistrate judge recommended that plaintiff’s application to proceed in forma

25   pauperis be denied because plaintiff has three strikes pursuant to 28 U.S.C. § 1915(g). The

26   magistrate judge also found that plaintiff’s complaint did not meet the imminent danger exception

27   to 28 U.S.C. § 1915(g). In response to the findings and recommendations, plaintiff filed an

28   amended complaint. The court has reviewed plaintiff’s amended complaint and finds that it does
                                                         1
      Case 2:21-cv-00164-JAM-KJN Document 9 Filed 03/22/21 Page 2 of 2


 1   not meet the imminent danger exception to 28 U.S.C. § 1915(g).
 2           The court has reviewed the file and finds the findings and recommendations to be
 3   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 4   ORDERED that:
 5           1. The findings and recommendations filed February 4, 2021 are adopted in full; and
 6           2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied; within thirty
 7   days of the date of this order, plaintiff shall pay the $400 filing fee; failure to pay the filing fee
 8   within that time will result in dismissal of this action.
 9

10
     DATED: March 19, 2021                              /s/ John A. Mendez
11
                                                        THE HONORABLE JOHN A. MENDEZ
12                                                      UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
